On Motion for Rehearing.
On motion for rehearing appellant suggests that our finding that the Accident Board did not pass upon appellee’s claim for hospitalization after the first 28 days, is erroneous. Whether or not the board passed upon and refused the claim is not material, 'because such action could not prevent ap-pellee from recovering upon its common-law contract with appellant to pay the claim without the necessity of submitting the claim to the board as required by the compensation laws.
The motion is overruled.